80925: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-19533: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 80925


Short Caption:STATE VS. SEKA (JOHN)Court:Supreme Court


Related Case(s):37907, 37937, 44690, 45096


Lower Court Case(s):Clark Co. - Eighth Judicial District - C159915Classification:Criminal Appeal - Life - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					En Banc
					


To SP/Judge:SP Status:


Oral Argument:04/15/2021 at 11:00 AMOral Argument Location:Las Vegas


Submission Date:04/15/2021How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						John T. Fattig
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentJohn Joseph SekaPaola M. Armeni
							(Clark Hill PLC)
						Jennifer Springer





Docket Entries


DateTypeDescriptionPending?Document


04/06/2020Filing FeeAppeal Filing Fee waived.  Criminal. (SC)


04/06/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)20-12894




05/12/2020Notice/OutgoingIssued Notice to File Docketing Statement. Due date: 10 days. (SC).20-18079




05/22/2020MotionFiled Appellant's Motion for Enlargement of Time to File Docketing Statement. (SC).20-19621




05/26/2020Docketing StatementFiled Docketing Statement Criminal Appeals. (SC).20-19773




05/27/2020Order/ProceduralFiled Order Granting Motion.  Appellant's untimely motion for an extension of time to file the docketing statement is granted.  The docketing statement was filed on May 26, 2020.  (SC)20-19997




08/04/2020MotionFiled Appellant's Motion for Enlargement of Time (Opening Brief). (SC)20-28341




08/04/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Appellant's Opening Brief is due: 09/03/20. (SC)20-28485




09/03/2020BriefFiled  Appellant's Opening Brief. (PORTIONS OF PAGES 8, 41, AND 45 STRICKEN PER 10/22/20 ORDER.) (SC)20-32639




09/03/2020AppendixFiled Appellant's Appendix - Volume 1. (SC)20-32640




09/03/2020AppendixFiled Appellant's Appendix - Volume 2. (SC)20-32643




09/03/2020AppendixFiled Appellant's Appendix - Volume 3. (SC)20-32644




09/03/2020AppendixFiled Appellant's Appendix - Volume 4. (SC)20-32645




09/03/2020AppendixFiled Appellant's Appendix - Volume 5. (SC)20-32646




09/03/2020AppendixFiled Appellant's Appendix - Volume 6. (SC)20-32647




09/03/2020AppendixFiled Appellant's Appendix - Volume 7. (SC)20-32648




09/03/2020AppendixFiled Appellant's Appendix - Volume 8. (SC)20-32650




09/03/2020AppendixFiled Appellant's Appendix - Volume 9. (SC)20-32651




09/03/2020AppendixFiled Appellant's Appendix - Volume 10. (SC)20-32654




09/03/2020AppendixFiled Appellant's Appendix - Volume 11. (PAGES 002522 THROUGH 002598 STRICKEN PER 10/22/20 ORDER.) (SC)20-32655




10/05/2020MotionFiled Respondent John Seka's Motion for Enlargement of Time to File Answering Brief (First Request). (SC)20-36378




10/05/2020MotionFiled Respondent John Seka's Motion to Strike Documents and Argument Outside the Record of Appeal Included in the Appellant's Opening Brief and Appendix. (SC)20-36400




10/05/2020Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Respondent's Answering Brief due: November 4, 2020. (SC)20-36439




10/22/2020Order/ProceduralFiled Order Granting Motion. Appellant has moved to strike portions of the opening brief and documents from the appendix on the ground that the documents referred to were never considered by the district court in rendering its decision. No opposition has been filed. The motion is granted. The clerk of this court shall strike from the appendix pages 002522 through 002598, and the references to those documents from the opening brief on pages 8, 41, and 45. (SC)20-38726




10/22/2020Order/ProceduralFiled Amended Order Granting Motion. Appellant has moved to strike portions of the opening brief and documents from the appendix on the ground that the documents referred to were never considered by the district court in rendering its decision. No opposition has been filed. The motion is granted. The clerk of this court shall strike from the appendix pages 002522 through 002598, and the references to those documents from the opening brief on pages 8, 41, and 45. (SC)20-38761




11/04/2020BriefFiled Respondent John Seka's Answering Brief. (SC)20-40178




11/04/2020AppendixFiled Respondent's Appendix - Volume 1. (SC)20-40179




12/03/2020BriefFiled Appellant's Reply Brief. (SC)20-43883




12/04/2020Case Status UpdateBriefing Completed/To Screening. (SC)


03/05/2021Order/ProceduralFiled Order Scheduling Oral Argument.  this matter is scheduled for oral argument on April 15, 2021, at 11:00 a.m.  The argument will be videoconferenced.  The argument shall be limited to 30 minutes.  The court will use the BlueJeans videoconferencing system, which requires laptop/desktop/videoconferencing computer internet access and audio and video (web camera) capability.  In case technical difficulties develop at any time, the court will conduct the oral argument by teleconference, which will require counsel to have immediate access to a landline phone connection.  Within 14 days of the date of this order, the parties shall submit to the Clerk of the Court a notice identifying the attorney(s) who will argue the case and the phone number and email address of the attorney(s).  The notice may be emailed to the court at nvscclerk@nvcourts.nv.gov.  The attorneys will be required to schedule a session with the Clerk of the Court to test capabilities of the connection and video equipment approximately one week prior to argument.  (SC)21-06429




03/31/2021Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)21-09277




04/15/2021Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. 80925. (SNP21-RP/LS/AS) (SC)


07/08/2021Opinion/DispositionalFiled Authored Opinion. "Reversed." Before: Parraguirre/Stiglich/Silver. Author: Silver, J. Majority: Parraguirre/Stiglich/Silver. 137 Nev. Adv. Opn. No. 30. SNP21-RP/LS/AS. (SC).21-19533




07/26/2021Post-Judgment PetitionFiled Respondent John Seka's Petition for Rehearing. (SC)21-21527




08/09/2021Post-Judgment OrderFiled Order Denying Rehearing. "Rehearing Denied." NRAP 40(c). SNP21 - RP/LS/AS (SC)21-23080




08/23/2021Post-Judgment PetitionFiled Respondent John Seka's Petition for En Banc Reconsideration. (SC)21-24468




08/30/2021MotionFiled Motion of Nevada Attorneys for Criminal Justice for Leave to File Brief of Amicus Curiae in Support of Respondent and En Banc Reconsideration. (SC)21-25191




08/30/2021BriefFiled Brief of Nevada Attorneys for Criminal Justice as Amicus Curiae in Support of Respondent and En Banc Reconsideration. (SC)21-25194




09/09/2021Order/ProceduralFiled Order Directing Answer to Petition for En Banc Reconsideration. Appellant's answer due: 14 days. (SC)21-26115




09/21/2021Post-Judgment PetitionFiled Appellant's Answer to Respondent's Petition for En Banc Reconsideration. (SC)21-27283




10/07/2021Post-Judgment OrderFiled Order Denying En Banc Reconsideration. Having considered the petition on file herein, we have concluded that en banc reconsideration is not warranted. NRAP 40A.  Accordingly, we "ORDER the petition DENIED." fn1 [The motion for leave to file an amicus curiae brief in support of respondent's petition for en banc reconsideration filed by Nevada Attorneys for Criminal Justice is denied.] Hardesty, C.J., Cadish, and Pickering, JJ., dissenting - EN BANC. (SC)21-28753




11/02/2021RemittiturIssued Remittitur.  (SC)21-31438




11/02/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


11/19/2021RemittiturFiled Remittitur. Received by District Court Clerk on November 3, 2021. (SC)21-31438





Combined Case View